 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 1 of 18 PageID #: 64



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

PREMIER ELECTRONICS, L.L.C.                     §
              Plaintiff,                        §
                                                §           Civil Action No. 4:19cv57
v.                                              §           Judge Mazzant
                                                §           JURY DEMANDED
VIVINT INC.,                                    §
                       Defendant.               §


                      PLAINTIFF’S FIRST AMENDED COMPLAINT



       Pursuant to the Court’s Order and Advisory [Doc 6] dated January 30, 2019, Plaintiff

Premier Electronics, L.L.C. (“Premier”) files this Plaintiff’s First Amended Complaint.

                                                I.
                                             PARTIES

       1.      Premier is a Texas limited liability company with its principal office located in

Dallas County, Texas. All member of Premier are citizens of the State of Texas.

       2.      Defendant Vivint Inc. (“Vivint”) is a Utah corporation which is duly authorized to

engage in business in the State of Texas. Vivint has entered a general appearance in this matter

by filing an answer and notice of removal.

                                      II.
                      SUBJECT MATTER JURISDICTION & VENUE

       3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of difference states.

       4.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in the Sherman Division of

the Eastern District of Texas because a substantial part of the events or omissions giving rise to


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                       Page   1
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 2 of 18 PageID #: 65



the claim occurred in Collin County, Texas, which is located in the Sherman Division of the

Eastern District of Texas.

                                         III.
                                  SUMMARY OF THE CASE

       5.       This is an action for damages, attorney fees, and injunctive relief arising from

Vivint’s deceptive sales practices.

       6.       Vivint competes with Premier, selling residential security systems and alarm

monitoring services to Premier’s existing and prospective customers.

       7.       Premier has a number of bulk-billing security system agreements with developers

and home owner associations in the DFW metroplex pursuant to which Premier provides

residential security systems and alarm monitoring services to all of the residences within certain

developments.

       8.       Vivint’s sales agents routinely use false sales pitches, specifically targeting

neighborhoods where Premier has exclusive agreements covering the entire development that

mislead Premier’s customers and prospective customers into believing that the agents represent

Premier or are otherwise affiliated with Premier.

       9.       This deception confuses Premier’s customers and prospective customers at their

doorsteps, often shortly after they have moved into their new homes, winning their interest and

trust in a calculated effort to gain access to the customers’ homes, to remove Premier equipment,

and to install new Vivint equipment in the guise of an “upgrade.”

       10.      Although Vivint is fully aware of at least one of Premier’s bulk-billing security

system agreements with masterplanned communities and the contracts with individual

homeowners, Vivint’s agents routinely try to persuade Premier’s customers to sign new contracts

with Vivint, and tortiously interfere with Premier’s existing and prospective relations.


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                        Page   2
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 3 of 18 PageID #: 66



       11.     As of the date of this petition, Vivint agents have already approached more than

1,200 known Premier customers—all with Premier’s distinctive yard sign in the front of their

homes—and have successfully converted more than 250 of them with their deceptive tactics.

       12.     Vivint’s deceptive practices violate Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a) and Premier’s common law rights against unfair competition.

       13.     Premier seeks an injunction barring Vivint’s use of deceptive sales tactics, the

recovery of Premier’s damages, the recovery of Vivint’s profits, exemplary damages, and

Premier’s attorney fees.

                                              IV.
                                             FACTS

       14.     Premier is engaged in the business of installing, maintaining, and monitoring fire,

burglary, and alarm systems in the State of Texas.

       15.     Unlike other security companies, Premier primarily enters into agreements to

install, monitor, and service security systems in entire residential developments typically

consisting of master-planned communities in the DFW area.

       16.     LFC Land Company, L.L.C. (the “Developer”) is a development company

affiliated with Republic Property Group (“Republic”) that developed a residential development

known as Light Farms located in the Cites of Celina and Prosper, Collin County, Texas (“Light

Farms” or the “Development”).

       17.     Light Farms Homeowners’ Association, Inc. (the “Association”) is a non-profit

homeowners’ association formed by the Developer to be ultimately be owned and managed by

individual homeowners of residences (the “Residences”) located in Light Farms for the purpose

of owning, operating, and managing the common areas located within the Development.

       18.     At all relevant times, the Developer controlled the Association.


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                     Page    3
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 4 of 18 PageID #: 67



        19.     Effective March 25, 2013, Premier, the Developer, and the Association entered

into a written Security System Agreement (the “Agreement”). Pursuant to the Agreement,

Premier agreed to provide alarm monitoring services as described in the Agreement for all

Residences located within the Development.        Premier agreed to provide alarm monitoring

services for each Residence in the Development at a substantially discounted price based upon

the volume of homes Republic had represented to Premier would be included in their ongoing

business relationship for its DFW area communities.

        20.     Pursuant to the Agreement, Premier agreed to install security systems (the

“Systems”) in all Residences located within the Development as requested by the company

constructing the Residences (the “Homebuilder”) at a fixed cost per Residence to be paid by the

Homebuilder. The Agreement includes specifications for such Systems as well as a limited

warranty as further described in the Agreement.

        21.     Pursuant to the Agreement, the owner(s) of each residence enter into a separate

Security Monitoring Agreement with Premier upon completion of the Residence when the

security system is first activated.

        22.     The Association agreed to a bulk billing arrangement pursuant to which the

Association would collect Premier’s charges for its alarm monitoring service as part of the

Homeowner’s dues for each Residence. The amount of HOA dues was accordingly calculated to

include this charge. Pursuant to the Agreement, Premier would invoice the Association, rather

than individual homeowners, for the monthly service fee, and the Association would remit

payment to Premier for all homeowners within the Development. This arrangement allowed

Premier to provide its monitoring services to the Light Farms homeowners at a substantially

discounted price.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                   Page    4
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 5 of 18 PageID #: 68



       23.     Pursuant to the Agreement, the term of the bulk-billing Agreement automatically

renews for successive thirty-six month renewal terms after the expiration of the initial term,

unless terminated by the Association by written notice delivered sixty days prior to the

commencement of any renewal term. It is contemplated that the Agreement will continue

through build-out of the Development and beyond.

       24.     This particular business model with pre-designed system specifications mandated

by the developer to the builder, a low initial installation fee, and bill collection of alarm

monitoring fees by the homeowners’ association was all part of a unique business formula

developed by Premier. This business formula created a “first to market” advantage for Premier

with limitless opportunity for many years.

       25.     The Agreement expressly permits Association members or Homebuilders to

request components and features other than, or in addition to, those specified in the Agreement;

however, it further provided that such person would be responsible for the additional cost of the

requested modifications to the Systems installed in the Residences.

       26.     The Agreement requires Premier and each Homeowner to execute a separate

Residential-Central Alarm Monitoring Agreement in a specified form.

       27.     Additional components and features can be selected by each Homeowner under

terms and pricing negotiated separately between Premier and the Homeowner. The price for

these additional components and features are not subject to the bulk billing arrangement with the

Association.

       28.     After the Agreement was executed, Premier performed all of its obligations under

the Agreement. Premier installed Systems complying with the specifications set forth in the

Agreement, activated its Monitoring Services and Remote Access Services, billed the



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                    Page    5
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 6 of 18 PageID #: 69



Association for alarm monitoring services, and billed individual Homeowners directly for

additional services as specified in the Agreement. Premier fully complied with all warranty and

maintenance obligations under the Agreement.

       29.     Vivint is a competitor of Premier.

       30.     Unlike Premier, however, Vivint does not commonly enter into agreements with

developers or homeowners’ associations to provide security systems and alarm monitoring

services to entire communities.

       31.     Instead, Vivint relies upon high-pressure, deceptive sales tactics and door-to-door

salespersons to persuade individual consumers to buy Vivint’s services and enter into long-term

contracts with Vivint.

       32.     Despite their different marketing approaches, Premier and Vivint sell substantially

similar goods and provide substantially similar alarm monitoring services to the same end-user

markers.

       33.     Because of the nature of the products and services they offer, the Texas Private

Security Act requires both Premier and Vivint to have a licenses to operate in the State of Texas.

Both Premier and Vivint hld such licenses.

       34.     Because of the risk to homeowners, including the potential to take advantage of

homeowners with high-pressure and deceptive sales tactics, the State of Texas prohibits licensees

from attempting to sell security and alarm system products and services to homeowners or

residents of a home or apartment through direct physical contact, including door to door

solicitation unless they comply with the requirements of Rule 35.10 of the Texas Private Security

Administrative Rules.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                     Page    6
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 7 of 18 PageID #: 70



       35.     Rule 35.10 of the Texas Private Security Administrative Rules provides:

       Residential Solicitation
       A licensee or employee of a licensee who offers or attempts to sell regulated goods or
       services to a homeowner or resident of a home or apartment through direct physical
       contact, including door to door solicitation, shall:

       (1)    Carry a department issued pocket card, or a receipt of registration issued by the
       department, and present said pocket card or proof of registration for inspection to the
       homeowner or resident;

       (2)     Inform the homeowner or resident of the person’s name and employer’s name;

       (3)      Provide to the homeowner or resident, at no charge, a document or business card
       listing the person’s name, employer’s name, address, phone number, license number, and
       the department’s phone number with instructions on how to contact or file a complaint
       with the department;

       (4)     Not approach or solicit a home or residence during any times where a placard is
       displayed indicating that the homeowner or residential occupant does not wish to be
       solicited; and

       (5)     Provide to the local law enforcement agency with primary jurisdiction a written
       list of registrant that will be engaging in the door to door solicitation of its residents
       before any solicitation occurs. The licensed company shall update the information
       provided to the above referenced agency if there are any changes to the list. This
       notification can be made via fax, email, regular mail, or by hand delivery to the agency.
       This notification shall include the company name and department issued license number.

       36.     In order to protect its citizens from high-pressure and deceptive sales door to door

sales tactics, the City of Celina, Texas, has adopted local ordinances requiring each itinerant

vendor, merchant, or peddler taking orders for sale or offering any item or service within the

corporate limits of the city to submit to a background check, obtain a permit, and pay a fee of

$10 per day. City of Celina Code of Ordinances Article 4.05.

       37.     In 2017, Premier became aware of Vivint salespeople actively soliciting its

existing and prospective customers in Light Farms, often using deceptive and misleading sales

tactics and doing so without the required city solicitation permit.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                      Page    7
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 8 of 18 PageID #: 71



        38.     Alarmed and outraged by Vivint’s nefarious acts, Premier informally engaged

Vivint to express its concerns. In particular, Shawn Griffith of Premier contacted Garrett Kitch,

the director of sales for Vivint.

        39.     After listening to Mr. Griffith express his concerns about Vivint’s unlawful

actions, Mr. Kitch chuckled, bragged about the relative size of Vivint compared to Premier, and

informed Mr. Griffith that it is part of Vivint’s business model to put “mom and pop” companies

like Premier out of business. Mr. Kitch further remarked that any illegal acts by Vivint were

“built into” its business model and threatened that if Premier brought a lawsuit against Vivint,

“we will absolutely crush you.”

        40.     On August 4, 2017, Premier, through its attorney, sent a letter to Vivint notifying

Vivint of the existence and key terms of the Agreement, as well as the existing and prospective

separate written agreements between Premier and Light Farms Homeowners, demanding that

Vivint immediately cease its deceptive and unfair marketing practices which were interfering

with Premier’s relationships. For several months, Vivint appeared to have discontinued its

activities in Light Farms after receiving the letter

        41.     Vivint operates on a seasonal sales model. Each year, Vivint hires a fresh group

of students and transports them to sales locations across the country. As a result, Vivint’s sales

occur mostly in summer months.

        42.     Beginning in May 2018, Vivint resumed its high-pressure, deceptive sales tactics

in Light Farms and began specifically targeting new homes being built with Premier installed

security systems, often before Premier’s sales force had explained to these new homeowners the

many optional features available through Premier to upgrade the security system in their new

home.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                      Page    8
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 9 of 18 PageID #: 72



       43.     Upon information and belief, Vivint also appears to have targeted another

community with which Premier has a master bulk-billing agreement known as the Hills of

Windridge.

       44.     Vivint’s sales agents solicit new Light Farms Homeowners and existing Premier

customers in unannounced “cold” door-to-door sales visits to the customers’ homes.

       45.     At the beginning of these sales visits, the agents use deceptive sales pitches that

are intended to mislead, and do mislead, Light Farms Homeowners into believing that they

represent Premier or are affiliated with Premier or are visiting at Premier’s direction or pursuant

to Premier’s contractual relationship with their homeowners’ association.

       46.     Vivint’s agents use these pitches to induce these Homeowners into believing that

they have an existing relationship with the agents, to trust them, and to grant the agents entry into

their homes. Once inside, having won the customers’ trust by this deception, the agents lead the

customers to sign Vivint contracts and install Vivint equipment in the mistaken belief that they

are merely receiving a duly authorized upgrade of their security equipment.

       47.     Vivint’s deceptive practices injure Premier by causing Premier’s customers to

listen to their false deceptive sales pitches, allow Vivint’s agents entry to their homes under false

pretenses, sign Vivint contracts, uninstall their Premier security equipment, replace them with

Vivint’s equipment, and terminate their Premier contracts.

       48.     By falsely claiming an affiliation with Premier in its sales to consumers, Vivint

further injures Premier by taking for itself the essential benefits of being an affiliate of Premier

without paying any royalty or other consideration to Premier for the claim of affiliation.

       49.     When soliciting Light Farms Homeowners door to door, Vivint did not comply

with Rule 35.10 of the Texas Private Security Administrative Rules.



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                          Page   9
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 10 of 18 PageID #: 73



       50.     Upon information and belief, Vivint never provided to the local law enforcement

agency with primary jurisdiction a written list of registrant that will be engaging in the door to

door solicitation of the Light Farms Homeowners.

       51.     When soliciting Light Farms Homeowners door to door, Vivint did not comply

with City of Celina Code of Ordinances Article 4.05.

       52.     Before soliciting Light Farms Homeowners door to door, Vivint and its sales

force did not apply for the permits required by City of Celina Code of Ordinances Article 4.05,

did not undergo the required background check, and did not pay the required fee of $10 per day.

       53.     Upon information and belief, a Vivint employee, posing as a Light Farms

resident, has infiltrated the social media presence of Light Farms on the “NextDoor” app to

target Light Harms homeowners, essentially infiltrating Premier’s customer base, and falsely

telling homeowners that they have the right to cancel their individual existing agreements with

Premier at any time.

       54.     Vivint’s false sales pitches also injure Premier’s goodwill and reputation. Some

customers are left with the false belief that Premier is out of business, that Premier has been

acquired, that Premier’s relationship with the Association has ended or will be ending, and/or

that Premier’s systems are outdated and vulnerable to burglars. Others mistakenly assume that

Vivint had access to private data the customers had entrusted to Premier, leaving them to

question Premier’s ability to safeguard their interests. Yet others understand the false pitch for

what it is, but nevertheless reconsider their Premier service. In many ways, the false sales

pitches of Vivint’s agents damage Premier’s goodwill and reputation as a reliable provider of

security services.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                     Page   10
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 11 of 18 PageID #: 74



       55.     As a result of Vivint’s deceptive practices, a number of Premier customers have

confused Vivint’s sales agents with Premier representatives and, as a result, have unwittingly

allowed the removal of Premier equipment during the initial term of contracts between the

homeowner and Premier, thereby finding themselves in overlapping contracts with both Premier

and Vivint at the same time. In all of their successful deceptive conversions, customers have

retained the Vivint equipment and attempted to terminate their contracts with Premier.

       56.     Such practices violate statutory and common law prohibitions against the use of

false and deceptive statements in commerce. They also violate the security systems industry

Code of Ethics and Standards of Conduct which requires that companies “truthfully and clearly

identify themselves by name. . .at the initiation of a sales presentation, without request from the

consumer,” and which prohibits as common deceptive sales practices (a) any claim that a

competitor is going out of business, (b) any claim that the company is taking over the

competitor’s accounts, or (c) any offer of an “update” or “upgrade” of an existing system that

requires the execution of a contract with a new security services provider.

       57.     The violations and torts alleged in this Complaint have been the subject of public

enforcement actions by various state agencies.

       58.     Vivint has been the subject of more than 232 customer complaints to the Texas

Attorney General since 2011. In 2017, the Vivint settled a case with the Texas Attorney General

arising from its unlawful door-to-door sales approach without being properly registered.

       59.     Vivint has faced similar enforcement action in other states. In January 2017,

Vivint settled an enforcement proceeding with the Pennsylvania Attorney General that found that

Vivint’s sales agents had violated the state’s consumer protection laws by falsely stating in door-

to-door solicitations that they were affiliated with the customers’ existing security companies,



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                        Page   11
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 12 of 18 PageID #: 75



that the consumers’ existing security providers had gone out of business, that they were

purchased and taken over by Vivint, and that the consumers’ alarm systems needed to be

updated.

       60.     In short, Vivint’s tortious actions toward Premier are part of an unlawful pattern

of practice “built into’ its business strategy, as Mr. Kitch informed Mr. Griffith.

       61.     Premier’s customers reported the same false solicitations in both 2017 and 2018.

       62.     In addition, in 2018, a number of Premier customers have reported that Vivint

clearly knew of the Agreement between Premier and the Association.

       63.     A number of new Light Farms Homeowners have reported to Premier that they

were misled into believing that Vivint’s sales agents were there to activate the security system

installed in their new home by Premier under the Agreement.

       64.     In some cases, Vivint’s sales agents falsely informed Premier customers that their

existing contracts with Premier had been terminated, had expired, or were unenforceable.

       65.     In other cases, Vivint’s sales agents falsely informed Premier customers that

Vivint would take care of their obligations under their existing contracts with Premier and,

accordingly, the Homeowners would no longer need to honor the terms of their separate written

agreements with Premier for monitoring, cellular alarm transmission services and other

modifications to the Systems prescribed by the Agreement.

       66.     In most cases, Vivint agents falsely referred to Premier equipment as “builder

grade,” “inferior,” “outdated,” “vulnerable,” “inadequate,” and/or “cheap,”and further falsely

claimed that Premier could only provide alarm systems and did not have the technology to

provide cameras, automation, and other security features which are, in fact, readily available




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                    Page   12
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 13 of 18 PageID #: 76



through Premier. Vivint sales agents also referred to Vivint’s own equipment as an “upgrade,”

the “best available,” and/or “one of a kind,” although such statements are not true.

       67.     In order to “lock” these customers into a relationship with Vivint, Vivint agents

willfully and intentionally removed Premier equipment from the Residences, and, in every case,

installed Vivint’s own equipment in order to block Premier’s access to the systems.

       68.     The removal of Premier’s equipment and installation of Vivint’s equipment

prevents Premier from providing the alarm monitoring, cellular alarm transmission, automation,

remote access, fire protection and other services to Homeowners, and warranty maintenance and

installation services to builders, pursuant to the separate agreements between Premier and such

Homeowners and builders.

       69.     Vivint could have installed its own equipment without removing any of Premier’s

equipment.

       70.     Premier notified Vivint in writing that its actions constituted interference with

Premier’s exclusive rights under the Agreement, and Premier’s rights pursuant to their separate

agreements with Homeowners. Nevertheless, Vivint persisted in removing Premier equipment

from the Residences, and installing Vivint’s own equipment.

       71.     In many instances, Vivint agents told Premier customers that these actions would

relieve the Homeowners of any obligations under the Homeowners’ individual separate

agreements with Premier.

       72.     All conditions precedent have been performed or have occurred.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                    Page   13
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 14 of 18 PageID #: 77



                                            V.
                                     CAUSES OF ACTION

Tortious Interference with Existing Contracts with Light Farms Homeowners

       73.     Premier has a series of individual security monitoring agreements and additional

service agreements with all, or essentially all, of the Light Farms Homeowners. Vivint willfully

and intentionally interfered with those contracts. Vivint’s interference proximately caused injury

to Premier. Premier incurred actual damage or loss as a result of such interference in an amount

which exceeds the minimum jurisdictional limits of this Court. The exact amount of such

damages will be determined at a later date.

Tortious Interference with Prospective Relations with Light Farms Homeowners

       74.     In 2018, Vivint targeted new Light Farms Homeowners whose alarm systems had

not yet been activated by Premier. There was a reasonable probability that Premier would have

entered into individual security monitoring agreements and additional service agreements with

all, or essentially all, Light Farms Homeowners who had not yet signed such agreements with

Premier by virtue of its existing Agreement with the Association. Vivint intentionally interfered

with these relationships by conduct which was independently tortious or unlawful. Vivint’s

interference proximately caused injury to Premier. Premier incurred actual damage or loss as a

result of such interference in an amount which exceeds the minimum jurisdictional limits of this

Court. The exact amount of such damages will be determined at a later date.

Unfair Competition

       75.     Vivint and Premier compete for a common pool of customers. In connection with

Vivint’s solicitation of Light Farms Homeowners, Vivint has used in commerce in connection

with Vivint’s goods and services, false or misleading descriptions of fact, or false or misleading

representation of fact, which is likely to cause confusion, or to cause mistake, or to deceive as to


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                       Page   14
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 15 of 18 PageID #: 78



the affiliation, connection, or association of Vivint with Premier or as to the origin, sponsorship,

or approval of Vivint’s goods, services, or commercial activities by Premier. Such conduct

violates the Lanham Act, 15 U.S.C. § 1125 (a). Such conduct by Vivint has caused actual

damages to Premier in an amount which exceeds the minimum jurisdictional limits of this Court.

Pursuant to 15 U.S.C. § 1117(a), Premier is entitled to compensatory damages, as well as

disgorgement of Vivint’s profits, Premier’s reasonable attorney fees, and costs. Pursuant to the

discretion afforded to the Court under the Act, the Court should consider enhancing these

damages in order to fully compensate Premier for its losses.

       76.     Given Vivint’s historical disregard of its sales agents’ false sales pitches and its

disregard of Premier’s 2017 cease and desist letter, Vivint is likely to continue to engage in such

practices unless it is enjoined by this Court from further violations. Pursuant to 15 U.S.C. §

1116(a), Premier is entitled to a permanent injunction enjoining Vivint from further violations of

15 U.S.C. § 1125(a).

Exemplary Damages

       77.     The harm for which Premier seeks recovery results from the fraud, malice, or

gross negligence of Vivint.      Accordingly, in addition to actual damages, Premier seeks

exemplary damages from Vivint pursuant to Chapter 41 of the Texas Civil Practice and

Remedies Code.

                                        VI.
                       VICARIOUS AND PARTICIPATORY LIABILITY

Conspiracy

       78.     Vivint and its sales agents were members of a combination of two or more

persons who colluded together to accomplish an unlawful purpose, or a lawful purpose by

unlawful means, as described in this petition. The members of this conspiracy had a meeting of


PLAINTIFF’S FIRST AMENDED COMPLAINT                                                       Page   15
 Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 16 of 18 PageID #: 79



the minds on the object of their combination and their course of action. One or more of the

members of this conspiracy committed an unlawful, overt act to further the object or course of

action, as described in this petition. Premier suffered damages in excess of the minimum

jurisdictional limits of this Court as a proximate result of the wrongful act underlying the

conspiracy. As a result, Vivint is jointly and severally liable for all acts done by any members of

the conspiracy in furtherance of their unlawful combination.

Respondeat Superior

        79.     To the extent that individual Vivint sales agents were employees of Vivint at the

time of the acts set forth above, such acts were committed in the course and scope of such

employment to further the interests of Vivint. As a result, Vivint is vicarious liable for all acts

done by its employees.

Agency

        80.     To the extent that individual Vivint sales agents were independent contractors of

Vivint at the time of the acts set forth above, such acts were committed as agents of Vivint acting

in accordance with the express or implied authority given to such agents by Vivint as their

principle. As a result, Vivint is vicarious liable for all acts done by its agents.

                                               VII.
                                          JURY DEMAND

        81.     Pursuant to Rules 38 and 81 of the Federal Rules of Civil Procedure, Premier

demands a trial by jury.


                                              PRAYER

        FOR THESE REASONS, Premier prays that this Court award judgment in its favor and

against Vivint for:



PLAINTIFF’S FIRST AMENDED COMPLAINT                                                      Page   16
Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 17 of 18 PageID #: 80



               1.     Actual compensatory damages, including special damages for lost profits
                      and the cost to replace accounts;

               2.     Disgorgement of Vivint’s profits;

               3.     Reasonable and necessary attorney fees;

               4.     Exemplary damages;

               5.     Prejudgment interest and post-judgment interest as provided by law; and

               6.     Costs of court.

Premier further prays that this Court grant a permanent injunction against Vivint enjoining

Vivint from further violations of 15 U.S.C. § 1125(a). Premier prays for general relief.

                                                     Respectfully submitted,

                                                     /s/ John M. Frick
                                                     ___________________________________
                                                     John M. Frick
                                                     State Bar No. 07455200
                                                     jfrick@bennettweston.com

                                                     BENNETT, WESTON, LAJONE & TURNER, P.C.
                                                     1603 LBJ Freeway, Suite 280
                                                     Dallas, Texas 75234
                                                     Tel: (972) 662-4901
                                                     Fax: (214) 393-4043

                                                     ATTORNEYS FOR PLAINTIFF
                                                     PREMIER ELECTRONICS, L.L.C.




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                        Page   17
Case 4:19-cv-00057-RAS Document 9 Filed 03/01/19 Page 18 of 18 PageID #: 81



                               CERTIFICATE OF SERVICE

      On the 1st day of March, 2019, a true and correct copy of this Plaintiff’s First Amended
Complaint was served on the following attorneys of record via the CM/ECF system:

       Joshua J. Bennett
       E. Leon Carter
       Dorothy Abzanka Culham
       CARTER ARNETT PLLC
       8150 N. Central Ewy., Suite 500
       Dallas, TX 75206

                                                    /s/ John M. Frick
                                                    __________________________________
                                                    John M. Frick




PLAINTIFF’S FIRST AMENDED COMPLAINT                                                    Page      18
